Allow me first to
associate myself with the statement by my colleague,
the French Minister for Foreign Affairs, on behalf of
the European Union. May I also congratulate you,
Mr. Vice-President, and through you, President
Holkeri, on your election to preside over this
millennium Assembly.
A few days ago, leaders from all over the world
gathered at the Millennium Summit. They gathered to
reaffirm their faith in the Charter and to give direction
to the United Nations in the twenty-first century. The
Charter remains as relevant as ever with its mandate to
promote peace and security, create an international
community based on the rule of law, uphold respect for
human rights and promote social development.
The new millennium brings new challenges to the
United Nations in an ever more globalized world.
Increased communication between countries and
peoples reinforces the need for common norms of
social and economic behaviour. The global United
Nations conferences within the last decade bear witness
to the value of the United Nations as a unique norm
setting forum. The follow up conferences to the social
Summit in Copenhagen and the Beijing Conference on
Women are cases in point.
These United Nations summits have advanced our
understanding of the interaction between peace,
development and human rights. The United Nations
process on financing for development offers an
opportunity for renewed commitment and action. The
relationship between social development and
promotion of human rights is today recognized. The
best preventive action against conflict and strife is to
ensure sound economic and social development based
on good governance, respect for human rights and
protection of minorities.
An encouraging and innovative feature is the
decision adopted by the Economic and Social Council
in July to establish a permanent forum on indigenous
issues thereby advancing the aspirations of indigenous
peoples. The Danish Government and the home rule
Government of Greenland welcome this recent
development. We will actively support the work of the
permanent forum.
I welcome the fact that the Security Council has
shown increasing attention to humanitarian issues. The
open meeting in the Council on Africa in January gave
new prominence to the humanitarian challenges for this
continent. In the past year, the Council has taken up
issues as diverse as AIDS in Africa, protection of
civilians in armed conflicts and children in armed
conflict. These initiatives increase our awareness of the
root causes of conflict.
The international community must shoulder its
responsibility in relation to the AIDS epidemic in sub-
Saharan Africa. The rapid spread of HIV/AIDS could
seal the fate of more than 30 million Africans over the
next five years and epidemic undermines decades of
development efforts and dissolves the social texture of
nations. It could destabilize entire regions. The AIDS
epidemic is not a local problem. It is a matter of
security of global importance. Africa has enormous
potential but millions continue to survive on less than
one dollar a day.
The growing transfer of private capital rarely
flows to the countries in Africa. We must do more to
integrate Africa into the world economy. Trade
opportunities must be improved. We must give free
access to the markets of industrialized countries, as
well as to products where African countries have a
genuine competitive advantage.
The legal framework of the World Trade
Organization (WTO) must take into account the special
difficulties of developing countries. Trade-related
technical assistance must be improved.
Peace and security, we know, are fundamental
conditions for economic and social development. War,
internal strife and political unrest have devastated large
parts of Africa, causing untold human suffering and
destruction. No one should expect easy solutions, but
we must work together to prevent and resolve armed
conflicts in Africa.
We witness an increased African effort in the
field of peace and security. The international
community must support this trend through our active
involvement. We must assist in capacity-building by
relevant African organizations, and by backing United
Nations peacekeeping efforts. Africa itself must create
the conditions for international involvement. We
welcome the initiatives by the Security Council to
create common ground for United Nations
peacekeeping operations by inviting the parties
involved to discussions and special sessions of the
Council in New York.
Although the Camp David talks did not bring
about an agreement in the Middle East, they
represented a major step forward. They helped to
narrow down differences on key issues. A
breakthrough has never before seemed so close at hand.
Time, however, is quickly running out. I urge the
parties to seize this historic opportunity. I salute the
political courage displayed by the Israeli and the
Palestinian leadership in their efforts to achieve a
durable solution. I welcome the recent decision by the
Palestinian Central Council to defer the decision on the
question of statehood in the interest of further
negotiations.
Democracy is a peacemaker. Democracies are
much less prone to violent conflicts. The Secretary-
General recently called attention to what he called fig
leaf democracies. The fig leaf of elections does not by
itself turn a dictatorship into a democracy. Elections
can even lead to a backlash as frustrations rise and
tensions turn into violence.
Denmark increasingly turns her efforts towards
the prevention and management of violent conflicts in
line with our comprehensive engagement in developing
countries and active involvement in United Nations
peacekeeping activities. We will strengthen this ability
to react quickly and effectively.
We will also continue to support regional
cooperation also when it comes to countering the
uncontrolled spread of small arms. Landmines are
substantial obstacles to development. Increased efforts
by the United Nations, Governments and non-
governmental organizations are necessary. Right now,
new momentum is needed. The second meeting of
States Parties to the Ottawa Convention provides an
important opportunity.
Peace operations are no longer a question of
merely keeping the warring parties apart or monitoring
ceasefires. They are a comprehensive and complex
undertaking involving disarmament, demobilization of
combatants, supervision of elections, monitoring of
human rights and training of local police among others.
We must enable the United Nations to adapt to the new
realities, do things better and avoid such failures as
happened in Rwanda. I fully support the
recommendations in the Brahimi Report on United
Nations peace operations. We must provide stronger
political and financial support to the Organization. I
welcome the proposed shift towards the use of civilian
police and the rule of law, as I welcome the focus on
rapid deployment of military and civilian personnel.
Police and judicial experts are indispensable to
rebuilding the economy in civil society, and their work
must be based on a solid peace-building strategy. Close
cooperation between the United Nations and other
international organizations is called for. We must
establish a partnership between the United Nations and
regional actors.
Last year the Secretary-General called upon
Member States to pursue more effective policies to stop
33

organized mass murder and violations of human rights.
I fully support this view. We cannot leave large groups
of people unaided where national authorities do not
live up to their responsibilities. Conflicts in Kosovo
and East Timor raise serious questions with regard to
some of the classic principles of international law, the
principle of State sovereignty, the principle of respect
for human rights and the principle of the non-use of
force in international relations. On the one hand, we
had a basic rule of international law incorporated into
the United Nations Charter ó that the use of force in
international relations is prohibited unless authorized
by the Security Council or in self-defence. On the other
hand, many countries find that there is a political and
moral obligation to act in the face of atrocities causing
large-scale human suffering within another State.
There is no clear-cut solution to this dilemma.
But surely no legal principle, including sovereignty,
can be used as a shield to commit crimes against
humanity and other serious violations of human rights.
The Security Council has a moral obligation to act on
behalf of the international community. We must
remember that the United Nations was founded, in the
words of the Charter, in order to reaffirm faith in
fundamental human rights. Any intervention reflects a
failure of prevention. As a last resort, the international
community must have the ability to act in the face of
organized mass murder or ethnic-cleansing, even if the
Security Council is blocked. The challenge is to keep
open the option of humanitarian intervention without
Security Council authorization in extreme cases, but to
do so without jeopardizing the international legal order.
We must ensure that the Security Council
functions as effectively as possible. If not, the
influence of the Council will be diminished. The
permanent members of the Security Council should
apply the right of veto only in matters of vital
importance. Therefore, I reiterate my proposal to
establish a procedural rule; a rule according to which a
permanent member of the Security Council would have
to state the reasons why it has decided to exercise its
right of veto in a given situation. Furthermore, the
Member State should state on which grounds it
considers that matters of vital importance are at stake. I
hope that this idea can be further developed and that it
can gain broad support.
I have addressed new challenges and possibilities
at the start of the new millennium. Let me end by
reminding this Assembly that old challenges still need
to be addressed. Weapons of mass destruction are a
lethal legacy of the cold war. They need our continued
attention. Certain States are still pursuing the
acquisition of weapons of mass destruction and
building a missile capacity. There is a need for further
improvement of the international non-proliferation
regimes. Peace, development and human rights have
been the essentials in the work of the United Nations
from the very beginning. They remain essential. The
primary responsibility for a more peaceful, prosperous
and just world rests with Governments, but the United
Nations is here to help us. The Millennium Summit
confirmed our common will to work together as truly
united nations.
I cannot leave this Assembly without expressing
my deep concern at the situation in Burma. The
treatment of Mrs. Aung San Suu Kyi is a disgrace, and
I call on the regime in Burma to immediately restore
Mrs. Aung San Suu Kyi's freedom of speech,
movement and communication.